NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



TERRENCE NERO a/k/a TERRENCE       )
P. NERO a/k/a TERENCE NERO a/k/a   )
TERENCE P. NERO a/k/a TERANCE      )
NERO a/k/a TERRY NERO,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-722
                                   )
JENNIFER E. McCLEAN and ALL        )
UNKNOWN TENANTS IN                 )
POSSESSION OF 3212 W. MARLIN       )
AVENUE, TAMPA, FLORIDA, 33611,     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Sandra Taylor, Senior
Judge.

Brandon L. Kolb, St. Petersburg, for
Appellant.

Daniel A. Harris of Daniel A. Harris, P.A.,
Tampa, for Appellee Jennifer E. McClean.

No appearance for remaining Appellees.



PER CURIAM.
           Affirmed.


KELLY, KHOUZAM, and SLEET, JJ., Concur.




                                   -2-